DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
As per claims 1-8, the claimed system has been read in view of applicant's specification (All or at least some of the elements of the data migration device 100 including the monitoring unit 10, the calculation unit 20, the selection unit 30, and the processing unit 40 may be implemented in the form of a hardware module, a software module, or a combination of a hardware module and a software module, [0043]). The claimed apparatus appears to include elements which could be interpreted as including only software. Software is not one of the four categories of invention and therefore these claims are not statutory. Software is not a series of steps or acts and thus is not a process. Software is not a physical article or object and as such is not a machine or manufacture. Software is not a combination of substances and therefore not a composition of matter. 

Allowable Subject Matter
Claims 9-16 are allowed.

Prior art was not found that explicitly teaches or fairly suggests “a selection step of selecting a specific application predicted to have a smallest number of computing arithmetic requests compared to memory access requests as a target application for memory migration based on the arithmetic intensity” in combination with “a calculation step of calculating an arithmetic intensity of each application, based on a monitoring result”, as outlined in independent claim 9.
The remaining claims, not specifically mentioned, are allowed because they are dependent upon one of the claims mentioned above.
These limitations are considered allowable only in combination with all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738.  The examiner can normally be reached on Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113